DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claim 19-20 are cancelled. 
Claims 21-22 are new claims. 
Claims 1-18 and 21-22 are pending. 
This is a final office action with respect to Applicant’s amendments filed 2/16/2022. 

Response to Arguments
35 USC 101
Applicant's arguments filed 2/16/2022 with respect 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

	Applicant argues on page 14

Rather, the claims integrate the purported mental process(es) and/or a method of organizing human activity into a practical application and thus impose a meaningful limit on the judicial exception. For instance, the claims recite several elements that go beyond any alleged mental process and/or a method of organizing human activity to tie the claimed subject matter to a specific improvement in software technology that enables validation of source data for a semantic network using a master semantic network, which is a practical application.

Examiner respectfully disagrees. 

The claimed invention does not provide an improvement in software technology nor does it solve a technological problem. The claimed invention addresses a business problem. Applicant’s Specification in para 2-7 talk about the business problem of managing/understanding a business in order to make strategic/operational decisions. This is clearly a business problem and not a technological problem. A technological problem and solution are seen in the court case of McRo. The patents in McRo were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRo aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. In addition, the amendments state graphical user interface, however the graphical user interface is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).


USC 103
Applicant’s arguments, filed 9/3/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection.  


















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 15 and similarly claims 1 and 8 recite the limitations 

… receiving…input defining at least two master nodes and at least one master link, each master node having at least one or more respective data properties populated with master node data and the master link having at least one or more master link data, the master nodes and master link defining a master semantic network9 Lee Sullivan Shea & Smith LLP 656 W. Randolph St., Floor 5W…Chicago, IL 60661(312)754-9602….=the second semantic network comprising (i) nodes configured to contain data describing a particular aspect of an organization, and (ii) links configured to contain data describing a particular aspect of an organization and link together the two or more nodes by being comprised of references to each of the two or more nodes; receiving… input defining a transform to verify source data using a master node prior to populating the source data into the second semantic network, wherein the received input defining the transform comprises input related to a selection of a given set of source data, input related to a selection of a given master node from the master semantic network to be used to verify the given set of source data, and input related to an exception resolution parameter to be applied if the given set of source data does not match the master node data of the given selected master node; assigning the transform to a given node of the second semantic network, so that any source data imported for the given node of second semantic network automatically flows through the transform for data verification; importing source data for the second semantic network, the imported source data comprising the given set of source data; executing the transform with respect to the imported source data for the semantic network, so as to verify the given set of source data by comparing the given set of source data to the master node data of the given master node; based on the executing, making a determination of whether the given set of source data matches the master node data of the given selected master node;… if the determination is that the given set of source data matches the master node data of the given selected master node,… populating the given set of source data into the given node of the second semantic network… and 10 Lee Sullivan Shea & Smith LLP 656 W. Randolph St., Floor 5WChicago, IL 60661(312)754-9602if the determination is that that the given set of source data does not match the master node data of the given selected master node, applying the exception resolution parameter with respect to the given set of source data.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a 
The claims also deal with managing the health of a business by determining accuracy of business information received from different groups (See para 1-12) which falls in the abstract idea grouping of certain methods of organizing human activity (business relations, sales activities, mitigating risk, fundamental economic activity, managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, client station, GUI,  computing system, interface, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe other determinations such as a third determination and a particular determination. In another example, the dependent claims further describe parameters of when to apply the exception resolution parameter.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, network interface, processor, non-transitory computer readable medium
Claim 8 recites non-transitory computer readable medium, computing system
Claim 15 recites method, however method is not considered an additional element.
Claims 1, 8, and 15 further state graphical user interface and client station. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 46.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 46. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Lecue et al. (US11126919B2) Discloses a computer-implemented personalized knowledge graph (PKG) for interacting with users. More particularly, implementations of the present disclosure are directed to PKG platform that can interact with a user to develop customized knowledge of a user using knowledge graph weighting.

Tokarev Sela (20210042589) Discloses a system and method for generating data visualizations. The method includes generating an enriched data layer based on a plurality of knowledge graphs, the plurality of knowledge graphs including a plurality of first nodes, the enriched data layer including a plurality of second nodes, wherein each of the plurality of second nodes is connected via an edge to at least one of the plurality of first nodes; and generating a data visualization based on the enriched data layer and a request for data

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSTAFA IQBAL/Examiner, Art Unit 3683